Title: To Thomas Jefferson from John Stockdale, 8 August 1786
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly 8th. Augt. 1786.

I duly received your two Orders for which I return you my sincere thanks, the whole of which is executed excepting one Copy of McIntosh[’s] Travells, which is entirely out of print. The List of the Books sent in a Box directed to you at Paris, is on the other side, which I have Book’t at the Mess. Beam, Piccadilly, this day and they will set out for Paris to Morrow. There is no more of Soulés History of the War, except 2 Volumes, nor is it at all likely that there will ever be any more. I have had some thoughts of printing your Work in England, which is highly spoke of except those parts that relate to our Country, but I had some doubts wether it wou’d sell sufficient to defray the expences. At a convenient oppertunity shall be glad to have your opinion on it. I am with great Respect, sir Your much oblig’d & very hble. Servt.,

John Stockdale


His Excy. Thos. Jefferson


1786.
Dr. to John Stockdale


Aug. 18th.
Homers Ilias & Odyssia Greek






  2 vols. folio bd.
2
4




Schrevellii Lexicon

7
6



2 Capper’s Travels bound

12




1 McIntosh’s Travels bd.

18




Price’s Observations on do.

2
6



Andrew’s History of the War 4 vols. bds.
1
10




Bells Shakespeare No. 25 to 32

12




Cooke’s Littleton Pt. 4

7
6



American War No. 25 to 28

4




Jeffery’s Historical Chart

10
6



Priestley’s Biogl. Chart

10
6



Description of do.
    -
    —
    -



Evans’s Map of the Middle Colonies

2





8
0
6


N.B. The Bookseller will not sell the description of the Chart separate, nor will he make the book perfect, but if you will at  another opertunity specify the Pages Wanting I will endeavour myself to get them at the booksellers.
J.S.

